Title: From James Madison to Wilson Cary Nicholas, [8 April 1816]
From: Madison, James
To: Nicholas, Wilson Cary


                    
                        
                            
                                Dear Sir
                            
                            [8 April 1816]
                        
                        On the receipt of your letter, I made enquiry of Mr Latrobe concerning the young French Engenier to whom Commodore Decatur referred; and found that he had returned to France. He is the Mr. Surville named in the inclosed communication from Mr L. This paper grew out of the conversation I had with him on the occasion; and will I hope aid your efforts in carrying advantagiously [sic] into effect, the provisions for internal improvements in Virginia. Of most of the persons named by Mr. L. I know nothing beyond the account he gives of them. Of Mr. Godefroy, I have reason to believe from other testimony as well as that of Mr. L. that it is not easy to speak too highly. Mr. Isaac Briggs, I am personally acquainted with, as perhaps you may be. For such portion of the service to be performed, as depends on science attention and fidelity, no man is preferable. I do not know however that he has had any practice either in the direction of road making or Canal making. He is also I believe under other engagements at present, which would probably prevent him from taking any part in the business you have in view. On this point however I cannot be certain. I have

heard the son of Mr. Latrobe very favorably spoken of by others as well as his father: But he is under the cir⟨cum⟩st⟨anc⟩es you will see noted.
                        Should you find it expedient to extend your researches to Europe, it cannot be doubted that our Ministers at London & Paris, would lend all the aid in their power. Accept my esteem & friendly respects
                        
                            
                                James Madison
                            
                        
                    
                    
                        I shall answer your letter on the subject of public defence as soon as I can have the requisite communication with the Secretaries of War, & Navy, the former of whom has been of late much indisposed. I have recd. nothing yet from the Govrs. of the other States interested in the defence of the Chesapeake.
                    
                